March 10, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
          IN THE INTEREST OF M.C.R. AND F.D.R., CHILDREN,

NO. 14-14-00560-CV

                    ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 11, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.